DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) dated 10/14/2021 has been received and considered.

Drawings
1) The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the high-pressure intensifier pump with inlet and outlet, reaction chamber including microchannels, and primer discharge line from claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

2) The drawings are objected to because hatching has not been shown to indicate sectional portions of the figures in accordance with 37 CFR 1.84(h)(3).  In particular for Figure 2.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “each of the interior components”.  It is unclear what components are being referred to as there was no previous introduction or mention of any “interior components” or what would constitute the “interior components”.
Claims 8 and 15, it is unclear what the angular range would encompass as the claim only recites that the port is angled at an angle greater than 0 and less than 5 degrees.  Is this with respect to a vertical axis, a horizontal axis, or some other axis?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-12, and 15-16, claims 8 and 15 as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callahan, Jr. et al. (U.S. 3,240,230)(hereinafter “Callahan”).
Callahan discloses a priming valve comprising: a first port (14), a second port (15), and a third port (16) in fluid communication, wherein a fluid enters the priming valve through the first port and exits through the second port (when the valve is open), and wherein the second port and the third port are angled towards the first port (angled at 90 degrees with respect to the first port, and thus “toward” the first port as they are not angled more than 90 degrees from the first port); a needle (40, 50, 54) that blocks a fluid pathway to the third port in a closed configuration and facilitates the fluid pathway in an open configuration (as is understood in the art), wherein the priming valve is configured such that air contained in the fluid flows along the fluid pathway to the third port when the needle is in the open configuration (when open, any fluid is able to flow to the second and third ports, see also col. 5, ll. 35-48, further, the recitation of “air” has not been given patentable weight as an article or material handled in an apparatus claim, see MPEP2115); a stack of washers (65, 66) surrounding a portion of the needle; and a sealing insert (64) positioned at the bottom of the stack of washers (as it is below the washers in 
Regarding claim 2, Callahan further discloses wherein the fluid enters the priming valve at a fluid pressure equal to or greater than 5,000 psi (Callahan is interpreted to meet this limitation as the structure of Callahan is the same as that claimed by the applicant, the recitation of a fluid or article handled (i.e. a fluid equal to or greater than 5,000 psi) is not seen to further limit the apparatus claim, Callahan is deemed to be capable of handling a fluid equal to or greater than 5,000psi).
Regarding claim 3, Callahan further discloses wherein the sealing insert is an o-ring (col. 4, ll. 15-16).
Regarding claim 7, Callahan further discloses wherein the stack of washers is configured to maintain an alignment of the needle (as they abut the needle and provide lateral alignment in the same manner as the applicant’s device).
Regarding claim 8, Callahan further discloses wherein the second port is angled at an angle greater than zero and less than five degrees (as best understood, at least with respect to a line extending horizontally along the fluid path of 21 and 22 but angled greater than zero and less than five degrees).
Regarding claim 9, Callahan further discloses wherein the second port and the third port are angled to an equal degree (fig. 2).
Regarding claim 10, Callahan discloses a priming valve comprising: at least three ports (14, 15, 16) in fluid communication, wherein a fluid enters the priming valve through a first port (14) of the at least three ports, and wherein the ports other than the first port are angled towards the first port (angled at 90 degrees with respect to the first port, and thus “toward” the first port as they are not angled more than 90 degrees from the first port); a needle (40, 50, 54) that blocks a fluid pathway to at least one port of the at least three ports in a closed configuration and facilitates the fluid pathway in an 
Regarding claim 11, Callahan further discloses wherein the fluid enters the priming valve at a fluid pressure equal to or greater than 5,000 psi (Callahan is interpreted to meet this limitation as the structure of Callahan is the same as that claimed by the applicant, the recitation of a fluid or article handled (i.e. a fluid equal to or greater than 5,000 psi) is not seen to further limit the apparatus claim, Callahan is deemed to be capable of handling a fluid equal to or greater than 5,000psi).
Regarding claim 12, Callahan further discloses wherein the sealing insert is an o-ring (col. 4, ll. 15-16).
Regarding claim 15, Callahan further discloses wherein a second port of the at least three ports is angled at an angle greater than zero and less than five degrees (as best understood, at least with respect to a line extending horizontally along the fluid path of 21 and 22 but angled greater than zero and less than five degrees).
Regarding claim 16, Callahan further discloses wherein the second port and a third port of the at least three ports are angled to an equal degree (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callahan in view of Contin (U.S. 4,718,637).

Contin teaches it was known in the art to have an O-ring (236) that could be made of an elastomer or metal (col. 8, ll. 53-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing insert of Callahan by having the insert be made of an elastomer or metal as taught by Contin in order to have the insert be made of a material that has flexibility and provide good sealing (such as by using an elastomer) or be made of a material that provides good sealing and is extremely durable (such as by using metal).  And especially since it has been held that selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art.  See MPEP2144.07.

Claim 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Callahan in view of Vu (U.S. 10,240,679).
Callahan discloses the claimed invention but does not appear to disclose the internal components being electropolished or passivated.
Vu teaches it was known to have valve components that are passivated (col. 19, ll. 7-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Callahan by having the internal components (such as those contacted by the fluid) to be passivated as taught by Vu in order to have the components be less affected or corroded by the fluid that is handled, such as in a high purity environment of fluid delivery (see col. 19, ll. 7-10 of Vu).


Allowable Subject Matter
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination does not teach or disclose the limitations of the combination recited in claim 17.  As shown above, Callahan discloses a priming valve with the claimed features.  However, Callahan does not disclose also having a high-pressure intensifier pump, or a reaction chamber including microchannels that is adapted to effect at least one of high shear fields or impinging jet reactions on a fluid with a primer discharge line.
The closest prior art of record includes the following:
	Viovy et al. (U.S. 7,972,561) discloses a microfluidic device with at least one micro-channel and a pump and a needle valve.  However, the needle valve (12) is not a three-port needle valve as figure 1 shows the valve only having a single inlet and outlet.  There is no motivation to modify the needle valve of Viovy to have an additional port as well as all the details of the valve that are recited in claim 17 of the applicant’s invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schubert (U.S. 1,590,323) discloses a needle valve with more than two ports and a stem packing.
Coleman (U.S. 4,711,268) discloses a needle valve with three ports and a stem packing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753